DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 04/25/2022. Claims 1-13 are pending in the current office action. Claims 1, 5-6, 8, and 10-11 have been amended by the applicant and claims 12-13 are new claims. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
New claim objections are necessitated by the amendments. 
New grounds of rejection under 35 U.S.C. § 112(a) are necessitated by the amendments. 
All 35 U.S.C. § 102 and 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 
All double patenting rejections have been withdrawn in view of the amendments to the claims. 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
Claim 1, line 10: please remove “and” after “the second analyte;”.
Claim 1, line 12: please add “and” after “the first enzyme;”.
Claim 13, lines 1-2: please amend to recite “wherein the first working electrode is configured to continuously measure [[a]]the concentration of [[a]]the first analyte for a plurality of days”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “a second enzyme layer formed over the second working electrode, the second enzyme layer including a second enzyme, the second enzyme being different from the first enzyme”. The filed specification does not provide support for this new limitation. A review of the instant specification makes no mention of a second enzyme layer covering the second working electrode. A “second enzyme” is only mentioned in Para. 0360, however this paragraph discloses a second enzyme as being part of the “enzyme layer” (i.e., the same enzyme layer that covers the first working electrode and the reference electrode) and does not suggest an entirely different enzyme layer. None of the paragraphs [0226], [0241], [0327], and [0362] that are indicated in Remarks filed 04/25/2022 as providing support for the new limitations even discuss enzymes, and especially do not suggest the presence of a second enzyme layer that covers the second working electrode. Para. 0377 does discuss plural enzyme layers, but like Para. 0360 the disclosure teaches a single electrode layer with plural enzyme layers and does not discuss plural electrodes each with their own respective enzyme layer. On the contrary, there are various locations throughout the filed specification including, for instance, Paras. 0255, 0260, 0266, 0409, 0411, and 0413 that each indicate that the first working electrode comprises an enzyme layer and the other working electrode has a membrane layer that has either an inactive form of the same enzyme or has no enzyme at all. There does not appear to be any teaching in the specification for a second electrode that has a distinct second enzyme layer that comprises an enzyme that is different than the first enzyme present in the first enzyme layer covering the first working electrode. Claims 2-13 are further rejected by virtue of their dependence upon claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-9 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gough (US 4671288 A) in view of Brister et al. (US 20070027385 A1).
Regarding claim 1, Gough discloses a system for continuously measuring an analyte concentration in a host (an electrochemical cell sensor with measuring device/controller for monitoring oxidizable enzyme substrates in biological fluids situated in a housing and suitable for implantation in the body for continuously monitoring analyte concentrations [abstract; Fig. 1]), comprising:
a transcutaneous sensor (electrochemical cell inside housing 10 is the sensor [Col. 2:55 through Col. 3:27; Figs. 1-5; Note: The limitation “transcutaneous" is interpreted as an intended use limitation (i.e., how/where the device is intended to be embedded/placed in use). Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Gough teaches wherein the device is an implantable enzyme electrode sensor [Col. 2:1-4] wherein in the Example in Col. 5:38-58 the device is embedded subcutaneously and thus the device is clearly capable of performing the intended use limitation of being implanted as a transcutaneous sensor]);
a first working electrode configured to continuously measure a concentration of a first analyte (first oxygen sensing electrode 18 is configured to continuously measure glucose [Col. 2:55 through Col. 3:27; Figs. 1-5]);
a first enzyme layer formed over the first working electrode, the first enzyme layer including a first enzyme (an oxidase enzyme is embedded in porous gel layer 20 that surrounds the first electrode 18 wherein the sensor can alternatively be covered by a porous membrane containing the oxidase enzyme [Col. 2:55 through Col. 3:27; Figs. 1-5]);
a second working electrode configured to continuously measure a concentration of a second analyte, wherein the first analyte is different from the second analyte (second oxygen sensing electrode 16 is configured to continuously measure oxygen [Col. 2:55 through Col. 3:27; Figs. 1-5]); 
a second 
a reference electrode comprising a regenerating material (a silver/silver chloride reference electrode 28 is provided in contact with an enzyme layer 20 [Col. 2:55 through Col. 3:27; Col. 3:59-65; Figs. 1-5]);
sensor electronics operably coupled to the transcutaneous sensor configured to: cause the first working electrode to continuously measure the concentration of the first analyte and to cause the second working electrode to continuously measure the concentration of the second analyte (the sensor is coupled to an adjusted current output differential measuring device “sensor electronics” wherein the glucose is measured by the first sensing electrode 18 and the oxygen is measured by the second electrode 16 [Col. 2:55 through Col. 3:27; Figs. 1-5]).
Gough teaches wherein the second electrode 16 is disposed within a gel matrix layer similar to the first sensor 18 except wherein the second layer lacks an enzyme. Gough therefore fails to expressly teach wherein the second layer 22 is an “enzyme” layer that includes a “second enzyme, the second enzyme being different from the first enzyme”. 
To incorporate a second enzyme in order to target the measurement of a second analyte is well-known in the art. For example, Brister teaches a dual electrode sensor for continuously measuring an analyte [abstract] wherein similar to Gough a first electrode comprises an active enzyme layer and a second electrode does not comprise an enzyme layer or comprises an inactive enzyme layer [Para. 0343]. Brister further teaches, however, wherein alternatively a second enzyme can be applied to the second working electrode such that the sensor can measure the signal of two different analytes (e.g., glucose and aureate or oxygen) [Para. 0343].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the “second” matrix/membrane layer that covers the second electrode of Gough such that it includes a second enzyme different from the first enzyme in the first enzyme layer because Brister teaches that such approach enables the sensor to measure the signal of two different analytes (e.g., glucose and oxygen, as measured by Gough) [Para. 0343]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding an enzyme layer would provide the obvious and predictable result of allowing the electrode to be sensitive to the analyte for which the enzyme is reactive) [MPEP 2143(A)]. 
The limitations “that depletes and regenerates during sensor use”, “wherein the material is configured to be regenerated during sensor use”, and “wherein the regenerating material is associated with a rate of material depletion and with a rate of material regeneration" are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The “sensor use” limitations clearly relate to how the sensor is used rather than a structural limitation of the actual sensor itself. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the device of Gough is substantially the same as the claimed electrochemical sensor whereby the reference electrode is formed of Ag/AgCl and is covered with a glucose oxidase enzyme that forms hydrogen peroxide upon reaction with glucose and thus possess the same structural elements of the instant claims and therefore is capable of and configured to specifically perform the functional limitations of the instant claim. 
Regarding claims 2-4, the limitations “wherein a correlation between the rate of material regeneration and a rate of material depletion is positive”, of instant claim 2, “wherein the transcutaneous sensor is configured to increase the rate of material regeneration responsive to an increase in the rate of material depletion”, of instant claim 3, and “wherein the transcutaneous sensor is configured to decrease the rate of material regeneration responsive to a decrease in the rate of material depletion”, of instant claim 4, are functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the device of Gough is substantially the same as the claimed electrochemical sensor whereby the reference electrode is formed of Ag/AgCl and is covered with a glucose oxidase enzyme that forms hydrogen peroxide upon reaction with glucose and thus possess the same structural elements of the instant claims and therefore is capable of and configured to specifically perform the functional limitations of the instant claims. 
Regarding claims 5-6, Gough further discloses wherein at least a portion of the reference electrode is covered with the first enzyme layer, of instant claim 5, and wherein the first enzyme is an oxidase enzyme, of instant claim 6 (reference electrode 28 is disposed in the porous gel matrix 20 that surrounds the sensor wherein the gel matrix 20 comprises an enzyme such as glucose oxidase [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44; Figs. 1-5; Examiner notes that the gel matrix meets the limitation of an “enzyme layer”, but Gough further teaches that the sensor can alternatively be covered with a membrane layer containing oxidase enzyme which would also read upon the limitation of an “enzyme layer” [Col. 3:7-10]).
Regarding claims 7 and 12, the claim limitations further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [MPEP 2115]. Since the claims further limit the analyte (material worked upon) but fails to limit the electrochemical sensor (by a structure being claimed), the limitations of the claim have no patentable weight. Furthermore, Gough expressly teaches wherein the first analyte is glucose [Col. 3:19-27]. One skilled in the art would further appreciate that the enzymes would be chosen in order to be selective towards desired analytes of interest and thus it would be further obvious to have selected specific enzymes with the intent to measure specific analytes. 
Regarding claim 8, Gough further discloses wherein the regenerating material is silver chloride (the reference electrode 28 is a silver/silver chloride reference electrode [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44]).
Regarding claim 9, Gough further discloses wherein the reference electrode is formed of a chloridized elongated silver body (the reference electrode 28 is a silver/silver chloride reference electrode made of chlorided silver and is an elongated electrode [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44; Figs 1-5]).
Regarding claim 11, Gough further discloses wherein a percentage of a surface area of the reference electrode covered with the first enzyme layer is from about 10 to about 100% (the reference electrode 28 is covered 100% by the gel matrix 20 in the gated opening region 14 and would subsequently be covered 100% by the membrane layer as outlined in Col. 3:7-10 [see Figs. 3 and 5]). 
Regarding claim 13, the limitations “wherein the first working electrode configured to continuously measure a concentration of a first analyte for a plurality of days” is a functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, the device of Gough is a continuous glucose sensor and thus is configured to meet the functional limitations of the claim by merely using the device continuously for a plurality of days. 


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gough in view of Brister, as applied to claim 1 above, and further in view of Holker et al. (US 2004/0074785 A1). 
Regarding claim 10, Gough discloses the limitations of claims 5 and 1 as discussed previously. Gough further discloses wherein the “enzyme layer” 20 can be a gel matrix layer comprising glucose oxidase or can be a membrane layer comprising glucose oxidase [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44; Figs. 1-5]. 
Gough is silent on the thickness of the enzyme layer and thus fails to expressly teach wherein the enzyme layer “has a thickness from about 0.01 microns to about 12 microns thick”. 
Holker discloses analyte sensors ([abstract]) where a glucose oxidase enzyme layer is coated on the working and reference electrode with a thickness of less than 2 microns which provides an extremely thin coat with enhanced material properties [Paras. 0009, 0022, 0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the thickness of the enzyme layer of Gough such that it is 2 microns or less because such thickness would provide for a smaller/thinner sensor and Holker teaches that such thickness enhances the material properties of the enzyme layer [Para. 0053]. Furthermore, given the teachings of Holker regarding an enzyme layer thickness of less than 2 microns, it would have been obvious to have selected and utilized a thickness within the disclosed range, including those amounts that overlap within the claimed range of 0.01 microns to about 12 microns. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 

Response to Arguments
Applicant’s arguments, see Remarks Pg. 5-7, filed 04/25/2022, with respect to the 35 U.S.C. § 102 and 103 rejections have been fully considered and are moot as they do not pertain to the combination of references used in the rejection above. 
Applicant’s arguments that do pertain to the current grounds of rejection are addressed below.

Applicant’s Argument #1
Applicant argues that on Pg. 6 that no rational is provided to show that the regeneration behavior of the reference electrode is inherent. 
Examiner’s Response #1
Examiner respectfully disagrees. As recited in the rejection of record above: “In the instant case, the device of Gough is substantially the same as the claimed electrochemical sensor whereby the reference electrode is formed of Ag/AgCl and is covered with a glucose oxidase enzyme that forms hydrogen peroxide upon reaction with glucose and thus possess the same structural elements of the instant claims and therefore is capable of and configured to specifically perform the functional limitations of the instant claim”. The device of Gough comprises the same Ag/AgCl covered in enzyme structure as the instant application. Thus, the same regeneration behavior would occur in the device of Gough because it is exactly the same structure. If there is some structural elements that cause such regeneration behavior to occur in the instant application that is not present or would not occur in Gough, Applicant is encouraged to recite such structure. However, since the structure appears to be identical, the claimed functional limitations would inherently exist in the system of Gough absent any clear and convincing evidence and/or arguments to the contrary. 

Applicant’s Argument #2
Applicant argues that “Gough's cursory mentions of its device being "suitable" or "capable" of implantation does not anticipate a transcutaneous sensor configured to continuously measure a first concentration of a first analyte and a second concentration of a second analyte, as recited by claim 1. Gough at col. 2, Ins 18-20, Table 1. Rather, at best, Gough discusses testing its device in a dog for a maximum of 60 minutes, which does not anticipate the device of claim 1, nor render the device of claim 1 inherent”. 
Examiner's Response #2
Examiner respectfully disagrees. Gough clearly teaches a device for continuous measurement of glucose and other biological fluids as the title is an electrochemical cell sensor for “continuous short-term use in tissues and blood”. Gough also expressly teaches wherein the device is implanted into biological tissues [Col. 4:3-7]. Furthermore, as outlined in the rejection above, the use of the device in a dog or human for a certain period of time further limits the use of the device and has no patentable weight on the structure of the device itself. Device claims cover an item that would be purchased by an end user from a store. How the user uses the device after purchase does not further limit the structure of the device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795